DETAILED ACTION
	In Election filed on 11/29/2021 Claims 1- 20 are pending. Claims 1- 20 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1- 17 in the reply filed on 11/29/2021 is acknowledged.  The traversal is on the ground(s) that the distinction is with a material difference because calling the end product a toy does not change the fundamental properties of the appliance resulting from the process.  This is found persuasive and therefore the restriction is withdrawn for claims 18- 20.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
	Claim 18 is interpreted as including all the limitations of the creation/manufacturing of the orthodontic appliance according to claim 1. As such, all terms following “according to the method of claim 1” in claims 18- 20 are interpreted as having antecedent basis if claim 1 describes the term.

Claim Objections
Claim 18 is objected to because of the following informalities: “so as the modify the shape” in line 5 should read “so as to modify the shape”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “comprises modify the position” in line 4 should read “comprises modifying the position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “subjecting the appliance to a third molding temperature” in line 16. It is unclear if “the appliance” is referring to the appliance having a first stored geometry or the shell having a second stored geometry. For the sake of compact prosecution, the referred to limitation is interpreted as the shell having a second stored geometry. The Examiner suggests amending the limitation to read “. . . subjecting the second appliance to a third molding temperature . . .”
Claim 1 recites “the arrangement including one or more teeth” in line 9. It is unclear if “the arrangement” is referring to the referring to a repositioned arrangement of the patient’s teeth or a first intermediate arrangement of the patient’s teeth. For the sake of compact 
Claim 1 recites “cooling the shell” in the last two lines. It is unclear if “the shell” is referring to the shell having a second stored geometry or a third stored geometry. For sake of compact prosecution, the referred to limitation is interpreted as a shell having a third stored geometry. The Examiner suggests amending the limitation to read “cooling the shell having a third stored geometry . . .”
Claims 2- 20 are rejected by virtue of depending on an indefinite claim. 

Claim 2 recites the limitation "the shape memory material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the crystalline structures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the shape memory material" in lines 2- 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the shape memory material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the shape memory material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the shape memory material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the tooth objects" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim 12 recites the limitation "the treatment path segment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the shape memory material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the crystalline structures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a method for manufacturing polymeric shell dental appliances configured to conform to one or more teeth of a patient, the method comprising: 
providing a first positive model of the patient's dentition, the model representing a repositioned arrangement of the patient's teeth; 
forming over the model at a first molding temperature a sheet of crosslinkable, crystallizable polymeric material having a crystallization temperature range having an upper limit and a lower limit; crosslinking the polymer to create an appliance having a first stored geometry;
providing a second model representing a first intermediate arrangement of the patient's teeth, the arrangement including one or more teeth in different orientations than the first model;
subjecting the appliance to a second molding temperature within the crystallization temperature range and being less than the first molding temperature to create a shell having a second stored geometry; 

subjecting the appliance to a third molding temperature within the crystallization temperature range to create a third stored geometry, the third molding temperature being less than either the first or second molding temperatures; and cooling the shell below the lower limit of transition temperature range.
Claims 2- 20 contain allowable subject matter by virtue on depending on a claim with allowable subject matter.
The closest prior art reference is US 2010/0086890 A1 (“Kuo”) teaches a method for manufacturing shell dental appliances configured to conform to one or more teeth of a patient using a metallic shape memory alloy in paragraphs [0056- 0060]. However, Kuo does not teach a method of manufacturing the dental appliance using three models, each having different orientations and in the latter two molding steps the molding temperature being within a crystallization temperature range and lower than the prior molding step. Furthermore, Kuo teaches away from the use of polymers in general in paragraph [0065].
Similarly, USP 8758009 (“Chen”) does not teach or suggest the claimed invention. Chen teaches a method of modifying a dental appliance comprised of a shape memory polymer from a deformed shape to an original shape (Col. 6 line 61- Col. 7 line 16 and claim 10). However, Chen does not teach a method of manufacturing the dental appliance using three models, each having different orientations and in the latter two molding steps the molding temperature being within a crystallization temperature range and lower than the prior molding step.
Claims 1- 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 2012/0135369 A1, US 2015/0093559 A1, US 2016/0310237 A1, USP 8758009, and USP 7435083.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744